Motion to confirm report of .Special Referee granted to the extent of confirming the Referee’s findings of fact, and denied with respect to the degree of discipline recommended. The Referee recommended that respondent be suspended from practice for a period of two years. In our opinion, on the basis of the learned Referee’s findings, which we approve, respondent should be disbarred. Accordingly, respondent is disbarred and his name is ordered struck from the roll of attorneys. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.